IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Reeves Family Real Estate, L.P., Select   :
Sites, L.P. and Pohlig Builders, LLC      :
                                          :
                   v.                     :      No. 378 C.D. 2020
                                          :      No. 380 C.D. 2020
Board of Supervisors of Schuylkill        :      No. 712 C.D. 2020
Township and Glenn Makela                 :      No. 713 C.D. 2020
                                          :
Appeal of: Glenn Makela                   :
                                          :
Reeves Family Real Estate, L.P., Select   :
Sites, L.P., and Pohlig Builders, LLC     :
                                          :
                   v.                     :
                                          :
Board of Supervisors of Schuylkill        :
Township and Glenn Makela                 :
                                          :
Appeal of: Board of Supervisors of        :
Schuylkill Township                       :
                                          :
Reeves Family Real Estate, L.P., Select   :
Sites, L.P., and Pohlig Builders, LLC,    :
                     Appellants           :
                                          :
                 v.                       :
Board of Supervisors of Schuylkill        :
Township and Glenn Makela                 :

PER CURIAM                           ORDER

             NOW, June 2, 2022, having considered Designated Appellees’

application for reargument and Designated Appellants’ answer in response thereto,

the application is denied.